TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-11-00300-CV



                                  Theresa Jones, Appellant

                                               v.

                Leander Healthcare Center and Allen L. Mauldin, Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 11-346-C368, HONORABLE BURT CARNES, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion requesting that this appeal be dismissed. See

Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.



                                            __________________________________________

                                            Diane M. Henson, Justice



Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed on Joint Motion

Filed: February 23, 2012